Name: 94/975/ECSC, Euratom: Commission Decision of 20 December 1994 on the conclusion on behalf of the European Coal and Steel Community and the European Atomic Energy Community of the Agreement on free trade and trade- related matters between the European Community, the European Atomic Energy Community and the European Coal and Steel Community, of the one part, and the Republic of Estonia, of the other
 Type: Decision
 Subject Matter: European construction;  Europe;  international affairs;  international trade
 Date Published: 1994-12-31

 Avis juridique important|31994D097594/975/ECSC, Euratom: Commission Decision of 20 December 1994 on the conclusion on behalf of the European Coal and Steel Community and the European Atomic Energy Community of the Agreement on free trade and trade- related matters between the European Community, the European Atomic Energy Community and the European Coal and Steel Community, of the one part, and the Republic of Estonia, of the other Official Journal L 373 , 31/12/1994 P. 0166 - 0166COMMISSION DECISION of 20 December 1994 on the conclusion on behalf of the European Coal and Steel Community and the European Atomic Energy Community of the Agreement on free trade and trade-related matters between the European Community, the European Atomic Energy Community and the European Coal and Steel Community, of the one part, and the Republic of Estonia, of the other (94/975/ECSC, Euratom)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Coal and Steel Community, and in particular Article 95 (1) thereof,Having regard to the Treaty establishing the European Atomic Energy Community, and in particular Article 101 (2) thereof,Having consulted the ECSC Consultative Committee and with the assent of the Council,Whereas, in order to achieve the objectives of the Community set out in particular in Articles 2 and 3 of the Treaty establishing the European Coal and Steel Community it is necessary to conclude the Agreement on free trade and trade-related matters; whereas the Treaty does not make provision for all the cases covered by this Decision,HAS DECIDED AS FOLLOWS:Article 1The Agreement on free trade and trade-related matters between the European Community, the European Atomic Energy Community and the European Coal and Steel Community, of the one part, and the Republic of Estonia, of the other, together with the Protocols, the exchanges of letters and the declarations, are hereby approved on behalf of the European Coal and Steel Community and the European Atomic Energy Community.These texts are attached to this Decision (1).Article 2The President of the Commission shall give the notification provided for in Article 49 of the Agreement on free trade and trade-related matters on behalf of the European Coal and Steel Community and the European Atomic Energy Community.Done at Brussels, 20 December 1994.For the CommissionThe PresidentJacques DELORS(1) See page 2 of this Official Journal.